Cobb, P. J.
Quaglino sued Benedetto in a justice’s court for services as a laborer. The justice rendered judgment in favor of the defendant. Plaintiff entered an appeal to a jury, which returned a verdict in favor of the defendant. The plaintiff assigns error upon a judgment of the superior court overruling his petition for certiorari. It appears, from the answer of the justice, that the defendant was the proprietor of a fruit stand, that the plaintiff applied to him for work, and that the parties agreed to form a partnership and divide the profits of the fruit stand. The plaintiff testified that he became dissatisfied with the arrangement, and decided to work as a laborer for the defendant at $1.50 per day; and the amount sued for had been earned at this rate. He, however, stated that he had never informed the defendant of this arrangement, which he had made in his own mind. The defendant ' denied that he had ever employed, the plaintiff as a laborer, but admitted that a partnership had been entered into between them, and testified that the profits amounted to only fifty-three cents, and "that he had paid the plaintiff $10 in cash and goods. Numerous errors were assigned in the petition for certiorari. The answer failed to verify many of these, if not all. The uncontradicted evidence demanded a finding that there had been no contract for services as a laborer entered into between the parties; and it was, therefore, not erroneous for the judge to overrule the certiorari.

Judgment affirmed.


All the Justices concur.